DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 8, 12, 17, 20-22, and 28 are amended.  Claims 29 and 30 are newly added.  Claim 25 was cancelled, leaving claims 1-24 and 26-30 pending before the Office.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-28 are withdrawn in view of the amendments to claim 1.
Applicant’s arguments, see pgs. 10 and 12, filed 10/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feldman et al. (US 2005/0239154).  On page 11, it is argued that Lebel’s secondary device (the referenced wrist watch device) is not capable of displaying glucose data.  However, in the portions cited by Applicant, Lebel notes that the wristwatch may serve as a temporary replacement.  The Office understood this to mean that it can temporarily serve all the functions of the device it is replacing which would therefore include display features of data.  Lebel also states in the cited paragraph that the device may be used to communicate other signals coming from the implantable device.  The warning signals Applicant cites hi-lights Lebel or an example of another capability of the secondary device.  The Office did not interpret this as the sole limiting use of the secondary device.

Claim Interpretation
Claim 1 has been amended to state that the calibration parameter comprises a sensor sensitivity and that the calibration may be updated to account for sensitivity drift.  The Office has reviewed the application to better understand and interpret the amended limitations relating to sensitivity in claim 1.  The term “drift” is only used three times in the specification.  [0118] of the filed specification states:
“[0118] Referring back, optimal sensitivity accuracy accounts for error sources represented in each blood glucose value calibration and the potential sensitivity drift. Accordingly, using a weighted average of the two most recent blood glucose values used for calibration, the sensitivity accuracy may be optimized. For example, in one embodiment, a weighted average of the two most recent blood glucose values used for calibration may be used to determine a composite sensitivity determination to improve accuracy and reduce calibration errors. In this aspect, earlier blood glucose values used for calibration are discarded to accommodate for sensitivity drift. In one embodiment, the number of blood glucose values used for determining the weighted average, and also, the weighting itself may be varied using one or more approaches including, for example, a time based technique.”

The Office is unclear in how the term sensitivity is used in the specification.  The following excerpt is reproduced from a website that deals with electronic design (https://www.electronicdesign.com/home/article/21200276/resolution-vs-accuracy-vs-sensitivity-cutting-through-the-confusion):
“Sensitivity is an absolute quantity; resolution is a relative quantity. Sensitivity describes the smallest absolute amount of change that can be detected by a measurement, often expressed in terms of millivolts, microhms, or tenths of a degree.  Sensitivity should not be confused with accuracy—they are entirely different parameters. For example, a device specified with 1-mV sensitivity may only be accurate to 10 mV with an applied input of 10 V. Yet if the 10-V input signal changed by 1 mV, the device still could observe the difference. Sensitivity sometimes can be improved by averaging.”

The above excerpt makes it clear that accuracy and sensitivity are different parameters.  Applicants use of the term “sensitivity” (in view of the specification) is therefore unclear in the claim.  The subsequent discussion in [0118] above appears to be related to accuracy more than sensitivity based on the Office’s understanding.  In that light, the Office believes that some of the teachings of Goode, Jr et al. are still relevant in rejecting the amended claim limitations.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the glucose monitoring system is configured to display glucose trend information generated from “the generated glucose data using the calibration parameter” near the bottom of page 2.  The limitation in parentheses lacks antecedent basis in the claim.  It is unclear if applicant meant to reference the determined calibrated glucose data.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-5, 7, 10, 13, 14, 19-24, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. (US 7914450; hereinafter referred to as Goode) in view of Feldman et al. (US 2005/0239154) and Lebel et al. (US 7831310).
Regarding claim 1, Goode discloses a glucose monitoring system, comprising: 
a glucose sensor, wherein a portion of the glucose sensor is configured to be transcutaneously positioned in contact with interstitial fluid of a user (col. 24 last paragraph references embodiments that include continuous transdermal glucose sensors), the glucose sensor including a work electrode, a reference electrode and a counter electrode (same paragraph notes methods of sensing include electrochemical; col. 25 3rd-4th paragraph notes that electrochemical sensors may include at least 3 electrodes – working, counter, and reference) disposed along a length of the glucose sensor (Fig. 1 shows a sensor embodiment where the three electrodes are along the face of 14), the glucose sensor configured to provide electrical signals indicative of glucose levels of the user (col. 25, last paragraph), and 
a data processing and transmitter unit coupled with the glucose sensor (Fig. 2 shows a block diagram of the sensor electronics which includes microprocessor 22 and RF transceiver 27) the data processing and transmitter unit comprising sensor electronics configured to generate glucose data based on the electrical signals (col. 26, first paragraph, the potentiostat produces a current value that is obtained by microprocessor 22, the current related to glucose concentration) and a battery power source electrically coupled to the sensor electronics (Fig. 2, 23, 24, or 25); 
a first receiver unit wirelessly coupled to the data processing and transmitter unit and comprising a display having a user interface (Fig. 4A-4D, col. 28, first paragraph); and 
 wherein the glucose monitoring system is configured to: 
generate, with the data processing and transmitter unit, glucose data corresponding to a period of time (see col. 26, first, third, and fourth paragraphs which state that data representative of glucose concentration in the body is produced using 22 shown in Fig. 2); 
determine calibrated glucose data corresponding to the first period of time from the generated glucose data based on a current calibration parameter corresponding to the first period of time (this would be normal operation of the sensor, see for example Figs. 4C, 4B, or 4D which show glucose analyte concentration values versus time measured), 
display, on the first receiver unit the calibrated glucose data and glucose trend information generated from generated glucose data using the calibration parameter (col. 2, lines 29-33); 
generate, with the data processing and transmitter unit, subsequent glucose data corresponding to a second period of time that is subsequent to the first period of time, determine a new calibration parameter based on the subsequent glucose data and a subset of the generated glucose data corresponding to the first period of time to account for a sensitivity drift from the first time to the second time (this would be disclosed at least in col. 3, lines 33-36 and col. 32, first paragraph where sensor performance can be evaluated by evaluating drift, col. 35 last paragraph teaches that recalibration may be necessary, Fig. 10 shows how recalibration is performed by acquiring new corresponding matched time data sensor data which is used to create a new calibration set which is used to update the conversion function and there the calibration of the sensor, this is also covered in detail in col. 9, 3rd paragraph where additional data from a later time is collected and then subsequently evaluating the secondary calibration by comparing to the previous and making adjustments if necessary), and 
determine new calibrated glucose data corresponding to the second period of time from the subsequent glucose data and the new calibration parameter (this would be normal operation again after the system finds it is necessary to update the calibration parameter); and
display, on the first receiver unit and the second receiver unit, the new calibrated glucose data and new glucose trend information generated from the subset of the generated glucose data corresponding to the first period of time and the subsequent glucose data using the new calibration parameter (the display of information on both displays is covered the same as the display limitation argued above and below; this display of the old data would be a glucose vs time plot such as those shown in Fig. 4B-4D where one portion would be values corresponding to the previous calibration parameter while later points that fall under the new calibration parameter will be displayed as the calibration parameter is updated yielding a continuous plot of data such as that shown in Fig. 4B-4D; see also Fig. 10, block 106).
Goode does not disclose wherein the current calibration parameter comprises a sensor sensitivity for the glucose sensor determined during manufacturing of the glucose sensor.  However, Feldman et al. teach a method of calibrating analyte measuring devices (Abstract).  Feldman et al. teach that a calibration code may be assigned at the site of manufacture to a lot/batch of analyte sensors which can be used by the analyte device to convert the sensor signal to an analyte concentration.  This code may be entered during the manufacturing process in to the device (see [0079]).  The Office believes that in view of the discussion in the Claim Interpretation section above, that this teaching is indicative of the type of sensor sensitivity discussed in the filed application.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Goode et al. to include the claimed calibration parameter because it can potentially speed up the sensor setup process for measurement to begin. 
Goode does not disclose a second receiver unit wirelessly coupled to at least one of the first receiver unit and the data processing and transmitter unit and comprising a wristwatch with a display.  However, Lebel et al. teach a system for blood glucose control (Abstract) that includes glucose sensing capabilities (col. 3, 3rd paragraph).  Lebel’s system includes an external communication device shown in Fig. 2 that is communication with the implanted device (col. 23, first paragraph).  Lebel et al. teach that the system may optionally include additional external communication devices that may be used in conjunction with the first external communication device or as a temporary or partial replacement and includes embodiments such as a wristwatch (col. 28, last paragraph).   To be a temporary replacement would imply that wristwatch include the capabilities of the primary unit which in Goode and Lebel’s case would include display of data capabilities.   Goode et al. also disclose that the secondary external device may display graphical data such as glucose level versus time (see col. 38, last paragraph).  Thus Goode et al. also teach the display of the data on the secondary device as well (see limitation in claim 1, line 24).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Goode to include a second receiver as claimed and taught by Lebel for communications with the data processing and transmitter unit because Lebel teaches that this can serve as a backup processing unit or for as a relay for warnings. 
Regarding claim 2, Goode discloses wherein at least one of the first receiver unit and the second receiver unit is configured to perform a notification function that notifies the user when one or more conditions associated with the glucose levels of the user is detected (col. 29, the receiver unit in Figures 4-5, col. 29, 3rd paragraph where audible, vibratory, and visual alerts for glucose conditions are provided).
Regarding claims 3 and 4, Goode discloses 
wherein the one or more conditions comprises a hyperglycemic condition or a potential hyperglycemic condition (col. 29, 3rd paragraph);
wherein the one or more conditions comprises a hypoglycemic condition or a potential hypoglycemic condition (col. 29, 3rd paragraph). 
Regarding claim 5, Goode discloses wherein the one or more conditions comprises a glucose trend condition (col. 6, lines 43-47 indicates the display may be altered to indicate trends in glucose data).
Regarding claim 7, Goode discloses wherein the glucose trend condition is determined using prior monitored glucose levels (Fig. 4B and col. 28, lines 26-29).
Regarding claim 10, Goode discloses wherein the one or more conditions is determined at least in part by comparison of the glucose levels to a glucose level threshold (col. 29, 3rd paragraph, this is inherent in the alerts for hypoglycemia and hyperglycemia where a glucose value must be compared to a glucose level indicative of either condition).
 Regarding claim 13, Goode discloses wherein the one or more conditions comprises an initial condition related to performance of the glucose sensor (col. 6, lines 37-39 where clinical acceptability refers to the ability of the sensor to provide accurate results).  
Regarding claim 14, Goode discloses wherein detecting the initial condition comprises detecting a quality of the glucose data (col. 1, last paragraph discusses the clinical acceptability feature and notes that it depends on evaluating sensor data for clinical acceptability).
Regarding claim 19, Lebel et al. teach wherein the second receiver unit has reduced functions and features compared to the first receiver unit (col. 28, last paragraph states that the second receiver may just serve as a partial replacement for the first indicating that it does not do everything the first does).  The rationale for modifying remains the same.
Regarding claim 20, Goode discloses wherein at least one of the first receiver unit and the second receiver unit determines a calibration time period based on a predetermined calibration schedule, where the predetermined calibration schedule includes a plurality of calibration time periods after positioning the glucose sensor in fluid contact with the interstitial fluid (co. 38, 6th paragraph discusses calibration intervals controlled by a calibration algorithm – thus one can have multiple calibrations that vary in time between each).
Regarding claim 21, Goode discloses wherein at least one of the first receiver unit and the second receiver unit prompts the user to input calibration information based on a predetermined calibration schedule (Fig. 6, block 62 may require the user to enter a finger stick glucose calibration value as discussed at col. 30, lines 22-31).
Regarding claim 22, Goode discloses wherein at least one of the first receiver unit and the second receiver unit prompts the user to enter a blood glucose value used to determine the calibrated glucose data (Fig. 6, block 62 may require the user to enter a finger stick glucose calibration value as discussed at col. 30, lines 22-31).
Regarding claim 23, Goode discloses wherein the generated glucose data is calibrated using a sensor code entered by the user into at least one of the first receiver unit and the second receiver unit (although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; in this case the limitation “sensor code” is explained in the specification but the broadest reasonable interpretation could include any data related to calibration, in this case the previous citation to Fig. 6, block 62 and col. 30, lines 22-31 requiring the user to enter a finger stick glucose value may read upon a “sensor code”).  
Regarding claim 24, Goode discloses wherein the new calibration parameter comprises a sensor sensitivity (Goode states that the calculated conversion function used to calibrate raw sensor values to glucose values requires compensation for sensitivity in measurements at column 33, 4th paragraph).
Regarding claim 27, Goode discloses wherein the data processing and transmitting unit is configured to transmit the generated glucose data to the first receiver unit and the second receiver unit (Goode as modified in view of Lebel would disclose this, see at least Fig. 4 in Goode and as noted in the claim 1 rejection, the second receiver of Lebel may serve as a temporary replacement for the first receiver meaning it can also display the glucose data when incorporated into Goode).
Regarding claim 28, Goode discloses wherein the at least one of the first receiver unit and the second receiver unit is configured to determine from the generated glucose data the calibrated glucose data for display (Fig. 4 in Goode shows the receiver determining and displaying the calibrated glucose data, col. 29, first paragraph notes that the receiver contains the conversion module which converts raw sensor data into glucose data).
Claim 30 is a variation of claim 1.  Claim 30 does not state that is glucose monitoring system is configured to perform the functions as noted in claim 1, but rather lists the same components for each function.  Claim 30 is therefore rejected using the same arguments above for claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 5 above, and further in view of Trepagnier et al. (US 2002/0016534).  
Regarding claim 6, Goode does not disclose wherein the glucose trend condition comprises a rate of change of the glucose levels.  However, such notifications are taught by Trepagnier who teaches tissue glucose level monitoring ([0105] – “Accordingly, this aspect of the invention is related to a monitoring device with an alarm that alerts a parent or other interested person in the event of large or dangerous changes or trends in the blood glucose levels of a patient”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include additional types of alerts for trend information related to rate of change of glucose levels as taught by Trepagnier because it can lead to better glycemic control. 
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 5 above, and further in view of Causey, III et al. (US 2002/0002326).  
Regarding claim 8, Goode does not disclose wherein the glucose trend condition is updated based on each of the new calibrated glucose data.  However, this feature in glucose monitoring systems was known in the art (see Causey [0083] – “In addition, the calibrated data using results from the characteristic meter 2300 can be displayed to provide a user with updated trend and glucose level data. This may also be used to update and show differences between the newly calibrated (or additional calibration) data and the data as it was prior to the new calibration (or additional calibration)”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include the updating trend information based on new calibrated glucose data as taught by Causey for providing the accurate glucose readings because this can help control glycemic levels better.
Regarding claim 9, Goode as further modified in view Causey in the claim 8 rejection above would teach wherein the glucose trend condition is updated based on a predetermined number of recent calibrated glucose data.  Causey states:
“In addition, the calibrated data using results from the characteristic meter 2300 can be displayed to provide a user with updated trend and glucose level data. This may also be used to update and show differences between the newly calibrated (or additional calibration) data and the data as it was prior to the new calibration (or additional calibration).”
When the system is updated to show a new trend based on the differences to an old set of data, then the new trend is based on a predetermined number of recent calibrated data (i.e. no need to show any other data beside these for the comparison).  The rationale for modifying remains the same.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 2 above, and further in view of Trepagnier et al. (US 2002/0016534).  Goode modified to include a rate of change of a glucose trend as in the claim 6 rejection above would necessarily teach wherein the one or more conditions is determined at least in part by comparison of a rate of change of the glucose levels to a rate of change of glucose threshold (in Trepagnier, detection of large or dangerous changes or trends in the blood glucose levels of a patient would necessarily result from a comparison to threshold rate of change/trend).  The rationale for modifying is the same as in claim 6.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 1 above, and further in view of Kovatchev et al. (US 2008/0314395).  Goode does not disclose wherein at least one of the first receiver unit and the second receiver unit is configured to determine the calibrated glucose data using additional manual calibration performed by the user.  Goode’s receiver device determines calibrated glucose data based on the creation of a new calibration conversion function, but calibrations appear to be an automated process rather than user initiated.  However, user-initiated calibrations in the glucose sensing arts is taught Kovatchev et al. who teaches an apparatus directed to accurate continuous glucose sensors (see Abstract).  Kovatchev et al. teach “-the internal request for another calibration can be initiated at the time defined by the manufacture, or alternatively, by a time defined by the user” ([0039]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include a manual calibration as taught by Kovatchev et al. for re-calibration because this can yield more accurate glucose measurements (addition of a manual calibration would result in determining new calibrated glucose data).   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 14 above, and further in view of Say et al. (US 6175752).  Goode does not disclose wherein detecting the quality of the glucose sensor data comprises comparing an amplitude of the electrical signals from the sensor to a predetermined threshold level.  However, Say et al. teach an analyte monitoring system that uses an electrochemical glucose analyte sensor (Abstract) where one metric for data quality is described as follows:
“An example of using signals from only one working electrode for quality control includes comparing consecutive readings obtained using the single working electrode to determine if they differ by more than a threshold level. If the difference is greater than the threshold level for one reading or over a period of time or for a predetermined number of readings within a period of time then the patient is alerted to replace the sensor 42.”
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include the signal quality evaluation step taught by Say et al. because it can ensure proper functioning of an electrochemical sensor.  
 Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 2 and further in view of Say et al.  (US 6175752).  
Regarding claim 16, Goode does not disclose wherein the notification function notifies the user to replace the glucose sensor.  However, Say teaches that if a quality evaluation results in a negative result, a notification or alert may be provided to the user to replace the sensor (see col. 39, first to third paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include sensor replacement notifications as taught by Say et al. because it can ensure proper glucose readings are taken. 
Regarding claim 17, Goode also does not disclose wherein the notification function notifies the user of a condition related to calibration of the system.  However, the modification of Goode in view of Say was related to sensor calibration.  The rationale for modifying is the same as in claim 16.
Regarding claim 18, Goode does not disclose wherein the notification function notifies the user of detected errors associated with the glucose data.  However, the modification to claims 16 and 17 above in view of Say to include notifications regarding replacing a sensor and calibration issues would also teach the claimed limitation as Say also teaches that the notification or alert may be indicative of an error or malfunction (See col. 50, last paragraph). The rationale for modifying is the same as in claim 16.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Feldman et al. and Lebel et al. as applied to claim 1 and further in view of Schulman et al. (US 5660163).  Goode et al. do not disclose wherein the new calibration parameter is determined using a lookup table.  However, Schulman et al. teach an electrochemical based glucose sensor (col. 6, last paragraph) where calibration can be performed with the use of a look-up table (see col. 16, last paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include a look-up table calibration technique for Goode’s electrochemical analyte sensor as taught by Schulman et al. because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
 Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goode, Jr. et al. in view of Lebel et al. as applied to claim 1 and further in view of Ackerman (US 2002/0026111).  Goode do not disclose wherein the glucose trend information comprises a rate of change of the glucose levels.  However, such data calculations were known in the art as demonstrated by Ackerman who teaches a method of monitoring glucose levels (Abstract and [0008]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Goode to include the type of trending claimed and taught by Ackerman for evaluating blood glucose levels because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Claims 1-24 and 26-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                           

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791